Citation Nr: 0312589	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-09 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for duodenal ulcer disease.  

A review of the record discloses that the veteran initially 
requested a hearing at the RO before a Veterans Law Judge.  
However, in a statement dated in September 2000, he indicated 
that he did not want a Board hearing.  It is noted that the 
veteran testified at a hearing before a hearing officer later 
in September 2000.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of the Department 
of Veterans Affairs (VA) to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims folder reveals that in the 
supplemental statement of the case issued in December 2002 
and in a letter dated in May 2003, the RO notified the 
veteran and his representative of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his claims and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  The veteran was informed 
that he had up to a year from the date of the letter to 
submit evidence in support of his claim.  However, the full 
one-year period has not elapsed, and the veteran has not 
waived this period of time in which to present evidence.  See 
generally, Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), (holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claims.  

In addition, the Board observes that when the veteran was 
examined by the VA in August 1999, his hemoglobin was 13.3.  
The diagnoses were history of duodenal ulcer since service 
and mild normochromic, normocytic anemia.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for duodenal ulcer 
disease since 1998.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA gastroenterology examination to 
determine the nature and severity of his 
duodenal ulcer disease.  All necessary 
tests should be performed.  The examiner 
should specify whether the veteran is 
anemic.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




